Citation Nr: 0730103	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-24 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
heart disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder. 

3.  Entitlement to service connection for flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to June 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.  

During the hearing, the veteran's representative indicated 
that the issue of service connection for a shoulder disorder 
was on appeal.  The Board notes that service connection for a 
right shoulder disability was denied in an October 1997 
rating decision and the veteran did not appeal the decision.  
That decision is final.  Since that date, the veteran has not 
filed a claim to reopen the previously denied claim, nor has 
he filed a service connection claim for a left shoulder 
disability.  In addition, there has also been no RO 
adjudication of this issue.  As such, this matter is not 
before the Board because it has not been prepared for 
appellate review.  The Board does construe testimony 
presented at his hearing to constitute an informal claim for 
service connection for a shoulder disorder.  Accordingly, the 
Boar will refer this issue to the RO for appropriate action.  

While the RO reopened the claim for service connection for a 
back disorder in a June 2005 Statement of the Case, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Woehlaert v. Nicholson, No. 05- 2302 
(U.S. Vet. App. August 24, 2007); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).

The issue of service connection for flat feet is addressed in 
the REMAND portion of the decision below


FINDINGS OF FACT

1.  In a statement received in March 2007, prior to 
promulgation of a decision in the appeal, the veteran 
requested to withdraw the claim as to whether new and 
material evidence has been received to reopen a claim for 
service connection for a heart disability.  

2.  In an unappealed rating decision dated in October 1997, 
the RO denied service connection for a back disorder.  

3.  Evidence received since the October 1997 rating decision 
is cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim as to whether new 
and material evidence has been received to reopen a claim for 
service connection for a heart disability.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The RO's October 1997 decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2003 and June 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  He was also 
notified of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in a March 2006 letter.  Additionally, as to the 
veteran's request to reopen a claim for service connection 
for a back disorder, the veteran was notified of the notice 
requirements specific to new and material claims.  He was 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence, the basis for the prior final denial, and 
what evidence would be necessary to substantiate the claim as 
required in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Heart Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received in March 2007, the appellant withdrew 
his claim as to whether new and material evidence has been 
received to reopen the claim for service connection for a 
heart disability and, hence, there remain no allegations of 
errors of fact or law for appellate consideration of this 
issue.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.

Back Disorder

The RO denied service connection for a back disorder in 
October 1997.  The basis of this denial was the lack of 
evidence of a nexus between current disorder and service.  In 
denying the claim, the RO noted that the evidence of record 
demonstrated that the veteran's 1992 automobile accident was 
the source of his current back disorder.  The veteran was 
informed of that decision and he did not file a timely 
appeal.  The October 1997 decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  

In June 2003, the veteran sought to reopen his claim for a 
back disorder.  To reopen the claim, the veteran must submit 
new and material evidence.  See 38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the October 1997 rating 
decision include various medical evidence from Gifford 
Medical Center, Lahey Hitchcock Clinic, and the VA Medical 
Center showing treatment for a back disorder.  Absent from 
these records, however, is anything suggesting that current 
back disorder is related to service.  The new evidence also 
includes a photocopy of a French newspaper article which 
reported that an American fuel tanker was involved in an 
accident in Pannes.  It was noted that the identity of the 
driver of the vehicle was not furnished.  Unfortunately, this 
new evidence cannot serve to reopen the claim as there is no 
detail as to whether the accident involved the veteran.  Even 
if the identity of the driver was revealed as the veteran, 
there is no evidence providing a nexus between the veteran's 
current disorder and this accident or to service.  While 
these new records were not previously considered, they do no 
raise a reasonable possibility of substantiating the claim.  
Therefore, the veteran has not presented new and material 
evidence to reopen the claim for service connection.  
Accordingly, the petition to reopen is denied.  


ORDER

The appeal as to the claim whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for a heart disability is dismissed.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a back 
disorder, and service connection remains denied. 


REMAND

A preliminary review of the record in connection with the 
claim for service connection for flat feet discloses a need 
for additional development prior to final appellate review.  
In this regard, the Board is of the opinion that a VA 
examination is necessary under the facts and circumstances of 
this case.  

The veteran's service medical records include an examination 
performed at service discharge that noted the presence of pes 
planus.  While none of the records currently show findings of 
flat feet, given the notation of pes planus at the time of 
the veteran's separation from service, the Board is of the 
opinion that the veteran should be afforded an examination to 
determine if he currently has flat feet and if so whether it 
is related to service. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his feet ascertain the 
nature and etiology of all disorders 
which may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether the veteran currently has pes 
planus, and if so, whether that disorder 
is causally or etiologically related to 
the pes planus noted at the time of the 
veteran's separation from service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


